ORDER
Upon consideration of the defendants’ petition filed in this matter for a rehearing pursuant to Appellate Rule 31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
“Defendants’ petition to rehear is allowed for the sole purpose of entering this order. The Clerk of Superior Court, Haywood County, is hereby directed to deduct the sum of $2,000.00 from the judgment of $4,674.87 entered in this cause by the Honorable Lacy H. Thornburg on 5 February 1982. This sum of $2,000.00 represents surveyor’s fees which were disallowed by the North Carolina Court of Appeals in *746their opinion in this cause filed 19 July 1983. Upon discretionary review by this Court, this issue was not before the Court.
By order of the Court in conference this the 27th day of August 1984.
Frye, J.
For the Court”